Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:
a.  Typographical error with “claim 19” – should be corrected to “claim 9”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13-16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth Jr. et al. (Pub No. US 2015/0348977 A1, hereinafter Barth).
	With regards to claim 1, Barth teaches an integrated circuit comprising: 
one or more layers of insulating material defining a vertical bore with a first portion and a second portion, wherein sidewalls of the first and the second portions are colinear (see Fig. 5, insulating material 106 for example defining bore with first and second portion and colinear sidewalls); 
a capacitor structure in the first portion of the vertical bore, the capacitor structure including a first electrode, a second electrode, and a first dielectric between the first electrode and the second electrode (see Fig. 5, capacitor structure 112 in first portion of vertical bore with first electrode 114/first dielectric 114/second electrode 118); 
a transistor structure in the second portion of the vertical bore, the transistor structure including a third electrode extending into the second portion of the vertical bore, a layer of semiconductor material in contact with the third electrode and in contact with the second electrode, and a second dielectric between the semiconductor material and the insulating material (see Fig. 5, transistor structure 134 from third electrode 122 into second portion of vertical bore; semiconductor material 130 in electrical contact with third electrode 122 and second electrode 118; second dielectric 128 between 130 and insulating material 106); and 
a fourth electrode wrapped around at least a portion of the transistor structure, such that the second dielectric is between the semiconductor material and the fourth electrode (see Fig. 5, fourth electrode 124 around transistor structure, second dielectric 128 between semiconductor 130 and fourth electrode 124); 
wherein sidewalls of the capacitor structure and the transistor structure are colinear (see Fig. 5, sidewalls from 116 of capacitor 112 colinear with transistor structure 134).

With regards to claim 2, Barth teaches the integrated circuit of claim 1, wherein the transistor structure is in the first portion of the vertical bore, and the sidewall of the first portion is at least partly defined by the fourth electrode (see Fig. 5, 134 in first portion of vertical bore, sidewall of first portion of vertical bore defined by fourth electrode 124).

With regards to claim 3, Barth teaches the integrated circuit of claim 1, wherein the transistor structure is in the second portion of the vertical bore, and the sidewall of the second portion is at least partly defined by the fourth electrode (see Fig. 5, 134 arbitrarily positioned in second portion as well, sidewall of second portion defined by fourth electrode 124).

With regards to claim 4, Barth teaches the integrated circuit of claim 1, wherein the second dielectric of the transistor structure defines the sidewall of the transistor structure, and the first electrode defines at least part of the sidewall of the capacitor structure (see Fig. 5, second dielectric 128 defines sidewall of transistor structure 134, first electrode 114 defining a sidewall of capacitor structure 112).

With regards to claim 5, Barth teaches the integrated circuit of claim 1, wherein the second portion is above the first portion (see Fig. 5, first and second portions can be arbitrarily selected to arrive at claimed configuration).

With regards to claim 6, Barth teaches the integrated circuit of claim 5, wherein the first dielectric between the first electrode and the second electrode is continuous with the second dielectric of the transistor structure (see Fig. 5, first dielectric 116 continuous with second dielectric 128 (i.e. no intervening elements in between the two dielectrics).

With regards to claim 8, Barth teaches the integrated circuit of claim 1, wherein the vertical bore passes through the insulating material and terminates on or in additional material underlying the insulating material (see Fig. 5, vertical bore passes through 106 and terminates in additional material 104).

With regards to claim 9, Barth teaches the integrated circuit of claim 8, wherein the additional material is a conductive material (see Fig. 5, additional material 104 made of semiconductor which has a degree of conductivity).

With regards to claim 10, Barth teaches the integrated circuit of claim 9, wherein the first portion of the vertical bore is a lower bore portion and the first electrode contacts the conductive material below the insulating material (see Fig. 5, first portion ca be arbitrarily designated to be lower bore portion, first electrode 114 contacts conductive material contacts conductive material 104).

With regards to claim 13, Barth teaches the integrated circuit of claim 1, wherein the capacitor structure and the transistor structure are part of a vertical memory cell (see Fig. 5, part of DRAM).

With regards to claim 14, Barth teaches a memory chip comprising the integrated circuit of any of claim 1 (see Fig. 5, DRAM memory construction).

With regards to claim 15, Barth teaches the memory chip of claim 14, wherein the memory chip comprises a DRAM module (see Fig. 5, DRAM memory construction).

With regards to claim 16, Barth teaches an integrated circuit comprising: 
a layer of insulating material on a base of semiconductor material (see Fig. 5, layer of insulating material 106 on base of semiconductor material 104); 
a first electrode of conductive material extending horizontally in the insulating material, wherein the electrode and the insulating material define a vertical bore extending through the first electrode (see Fig. 5, first electrode 124 extending horizontally in insulating material 106 and both defining a vertical bore; definition of “extending horizontally IN the insulating material” is unclear as the drawings show the first electrode on top of the insulating material, see instant drawings Fig. 4A for example, 104 not “in” an insulating material (i.e. presumably layers 106, 108, or 110), same interpretation adopted); 
a capacitor structure in a lower bore portion below the first electrode, the capacitor structure including a first capacitor electrode and a second capacitor electrode separated by a high-k dielectric (see Fig. 5, capacitor structure 112 with first electrode 114/high-k dielectric 116/second electrode 118); and 
a transistor structure in an upper bore portion, the transistor structure including a second electrode extending vertically into the upper bore portion, a layer of semiconductor material in contact with the second electrode and in contact with a top of the second capacitor electrode, and a high-k dielectric between the semiconductor material and the first electrode, wherein the first electrode wraps around the transistor structure (see Fig. 5, transistor structure 134 in upper bore portion with second electrode 122 extending vertically into upper bore portion, semiconductor material 130 in electrical contact with second electrode 122 and top of second capacitor electrode 118; high-k 128 between middle portion of semiconductor material 130 and first electrode 124); 
wherein sidewalls of the capacitor structure and the transistor structure are colinear (see Fig. 5, sidewalls of 112 (i.e. from 116 as part of capacitor) and 134 are colinear).

With regards to claim 18, Barth teaches the integrated circuit of claim 16, wherein a portion of the high-k dielectric of the capacitor structure extends along the insulating material between the first capacitor electrode and the high-k dielectric of the transistor structure (see Fig. 5, high-k dielectric of capacitor 116 along insulating material 106 between first capacitor electrode 114 and high-k dielectric 128 of transistor).

With regards to claim 19, Barth teaches the integrated circuit of claim 16, wherein the high-k dielectric of the capacitor structure is continuous with the high-x dielectric of the transistor structure (see Fig. 5, high-k 116 of capacitor continuous with high-k 128 of transistor (i.e. no intervening element in between)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth as applied to claim 1 above, and further in view of Liu et al. (Pub No. US 2016/0126245 A1, hereinafter Liu).
With regards to claim 12, Barth is silent teaching the integrated circuit of claim 1, wherein the third electrode is a bitline and the fourth electrode is a wordline.
In the same field of endeavor, Liu teaches how the gate of transistor is a wordline and the source of transistor is a bitline in a DRAM memory (see ¶2).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that the gate of transistor is a wordline and the third electrode (i.e. source) is a bitline in a traditional DRAM memory construction as taught by Liu.

Allowable Subject Matter
Claims 7, 11, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML